                                                                       COMPLAINT/REMOVAL DISMISSAL
                                                                                 United States District Court
                                                                                Southern District of New York
                                                                 ~-
                                          I' ,                                                                                                  ·L~ j\ 2.
                                                 '   '\,

                                                     1                                                                          Date
                                                                                                                                                           1    \
                                                                                                                                                                     \ C---\
Mag. Judge Dkt. No. ---',_'--_1._·-_·_ ·- - - - - - - - - ' - - - - - -
                                                     )     \            /....        ;~'1


                USAO   No. __"-cc..·_ _ _ _ _ _ _ _ _ _ _ _ __

The Government respectfully requests the Court to dismiss without prejudice the _ _Complaint _ _Removal
Proceedings in
    •                    ,.,.,.       ~   ,-.:           ·~      _,,            ~'
                                                                                     '   j   I   ,---     '     '\
United States v.                                               \ '-             ·,- _. ,.               ···'·        ,"

The Complaint/Rttrn 46 :ttffida-vit was filed on _ _. _)_,_'. 1 ~ ~ - ~ ~ ~ - - , . . . - - - - - - - - - - - -

_ _ U.S. Marshals please withdraw warrant.                                                                                pl,~U:J /lg
                                                                                                                     ASSISTANT UNITED STATES ATT~EY
                                                                                                                           u        1   ,            ,     rr
                                                                                                                          .'t'},c~~ l          ~~ ""~
                                                                                                                     (Print name)
SO ORDERED:

                                  I        I

UNITED StATES
                         "   J DGE SARAHL.
                   MAGISTRATE u
                                            ',

                                                                                         CAVE
                                                                                                                D!q~ t2 2019
                                                                                                                          \TE



Distribution:                                                                                                                               Pink •       AUSA Copy
